Citation Nr: 0315936
Decision Date: 07/14/03	Archive Date: 08/07/03

DOCKET NO. 96-14 394               DATE JUL 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to secondary service connection for a bilateral foot
disorder, to include the residuals of the dislocation of the right
subtalar joint.

[The issues of whether new and material evidence has been submitted
to reopen a claim for entitlement to service connection for a low
back disorder, entitlement to service connection for "teeth
problems" claimed as secondary to medications taken for service
connected disabilities, and entitlement to an increased rating for
a bilateral knee disorder, will be the subject of a separate Board
decision.]

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel

INTRODUCTION

The veteran served on active duty from August 1972 to September
1993.

REMAND

A determination has been made that additional development is
necessary in the current appeal. Accordingly, further appellate
consideration will be deferred and this case is REMANDED to the RO
for the following actions:

1. The RO must review the claims file and ensure that all
notification and development action required by the VCAA is
completed. In particular, the RO should ensure that the new
notification requirements and development procedures contained in
38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002) and 38 C.F.R 3.102,
3.159, 3.326(a) (2002) are fully met.

2. The RO should determine whether the veteran responded to its
February 12, 2003 letter requesting that he provide information
concerning all military, VA and private health care providers that
have treated him for any foot disorder from January 1999 to the
present and

- 2 -

that he provide copies of any accident report and/or Workers
Compensation paperwork related to the dislocation of his right
subtalar joint in January 1999.

3. The veteran should be scheduled for a VA examination for the
purpose of ascertaining whether it is as least as likely as not
that he currently suffers from any foot pathology that is related
to or aggravated by his service-connected bilateral knee
disability. All appropriate tests should be conducted and the
claims file should be made available to the examiner.

4. Thereafter, the RO should re-adjudicate the issue of entitlement
to secondary service connection for a bilateral foot disorder, to
include the residuals of the dislocation of the right subtalar
joint. If the benefit sought on appeal remains denied, the veteran
and his representative should be provided with a supplemental
statement of the case (SSOC). The SSOC must contain notice of all
relevant actions taken on the claim for benefits, to include the
applicable law and regulations considered pertinent to the issue
currently on appeal as well as a summary of the evidence received
since the issuance of the last SSOC. An appropriate period of time
should be allowed for response.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 3 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

CONSTANCE B. TOBIAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 4 -



